Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Helen C. Lockhart on July 28, 2022.
The claim set filed on 7/8/2022 has been replaced by Examiner’s Claim Amendment for Allowance (see attachment), wherein claims 43, 85, 89, 90, and 92 have been amended, claim 91 has been canceled, claims 93-102 have been added and 
claims 43, 85-90, and 92-102 are currently allowed.

Examiner’s statement of reasons for allowance: 
1)	The 112(a) rejection is withdrawn in view of the claim amendment.  Terminal disclaimer filed on 7/21/2022 has been approved and ODP rejection is withdrawn.
2)	The prior art does not anticipate, teach or suggest the claimed methods for treating an individual having a melanoma or an ABCB5+ stem cell cancer comprising administering an individual a composition comprising antibody-therapeutic agent conjugate that binds to a polypeptide encoded by CSC associated gene and expressed on ABCB5+ cancer stem cell, wherein the CSC associated gene is PD-1, and wherein the composition inhibits the activity of the ABCB5+ cancer stem cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 7/8/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642